The opinion of the court was delivered by
Lowrie, C. J.
The' abundant caution of the defendants in preparing their paper-book, seems to us to have run into excess. On the evidence, we should probably decide the case as the court below did. But this is not the question raised by' this writ of error. In strict practice, it does not bring up the evidence, or if it does, it brings it up only that we judge of its competency. But the plaintiffs in error do not treat it as .brought up, and they assign no error upon it.
They raise only the question of the authority of the court to set aside their judgment on the warrant of attorney, or to modify it as they did. This is, of course, a question for a writ of error, for it is directly raised by the record, and we have no evidence to review, as we may have on appeals.
We have no sort of doubt about the court having the authority which they exercised. The learned opinion of the late Chief Justice in Banning v. Taylor, 12 Harris 291, is erroneously reported as the opinion of the court; for only two judges agreed to it, four having sat oh the case; but it shows very convincingly, that the courts have this power over judgments entered by warrant *114of attorney. They have it for cause appearing on the record, and also for causes .that may he made to appear by evidence. In this case, the causes are shown by evidence of witnesses, and we presume that the court decided the facts correctly.
Proceedings affirmed, and record remitted.